Per Curiam.
The charges against the respondent are highly technical. The evidence discloses that the case of his client was dismissed because of negligence in the attorney’s office. The respondent recognized his responsibility for the unfortunate situation and sought to compensate his client for any loss sustained. Although he did not then inform his client of the dismissal of the action he furnished the means of ascertaining such fact. His client having elected to proceed to trial, the respondent procured the default to be opened and the case restored to the calendar. The action was thereafter settled for less than the respondent had offered to pay his client. The rights of the client were in no way prejudiced by the actions of the respondent.
The charges should be dismissed.
Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.
Proceeding dismissed.